           Case 2:20-cv-00588-RFB-NJK Document 14 Filed 05/14/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   LEONARDO R. COIZEAU,
                                                           Case No.: 2:20-cv-00588-RFB-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
                                                                     [Docket No. 13]
14   STEADFAST INSURANCE COMPANY,
15          Defendant(s).
16         Pending before the Court is the parties’ amended proposed discovery plan. Docket No. 13.
17 As the Court stated a few days ago, “[t]he presumptively reasonable discovery period is 180 days
18 measured from a Defendant’s first appearance or answer. Local Rule 26-1(b)(1).” Docket No. 12
19 (emphasis added). To that end, a discovery plan must identify the date the defendant first appeared
20 and “the number of days required for discovery measured from that date.” Local Rule 26-1(b)(1).
21 Without explanation, the instant discovery plan measures the discovery period from date of the
22 Rule 26(f) conference. Docket No. 13 at 2. Accordingly, the amended proposed discovery plan
23 is DENIED. Counsel must carefully review the governing local rules. A second amended
24 proposed discovery plan must be filed by May 19, 2020.
25         IT IS SO ORDERED.
26         Dated: May 14, 2020
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
